Citation Nr: 0912535	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-40 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to increased evaluations for bilateral pes 
planus with plantar fasciitis, initially evaluated as 10 
percent disabling from February 1, 2006 until April 8, 2008 
and as 30 percent disabling from that date.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain with intervertebral disc syndrome.

3.  Entitlement to an initial compensable evaluation for a 
prolactin-secreting pituitary tumor with elevated prolacting 
levels, claimed as hormone irregularity.

4.  Entitlement to service connection for sleep apnea, 
claimed as a sleep disorder.

5.  Entitlement to service connection for residuals of a 
breast reduction.

6.  Entitlement to service connection for residuals of a 
right thumb sprain.



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to 
January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In the present case, a Statement of the Case was issued to 
the Veteran on October 19, 2007, more than a year after the 
appealed rating decision was issued, with her Substantive 
Appeal received by the RO on December 21, 2007.  This lapse 
of time exceeds the 60-day period for a Substantive Appeal 
under 38 C.F.R. § 20.302(b) by approximately three days.  
That notwithstanding, a review of the RO's December 2008 
appeal certification checklist clearly indicates that the RO 
determined the appeal to be timely, as a box as to the 
question of "[w]as appeal timely" was checked as "yes."  
See Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 
(2003) (holding that in a case where the RO did not close the 
appeal for failure to file a timely Substantive Appeal and 
appeared to have treated the filing as timely, the Board was 
not deprived of jurisdiction).  Moreover, pursuant to 
38 C.F.R. § 20.305(a), the substantive appeal was timely 
filed.  There is no postmark of record for this document.  
Therefore, the postmark date is presumed to be 5 days prior 
to the receipt of the document.  Calculated as required by 
the regulation, the presumed postmark date is Friday, 
December 14, 2007.  This falls before the deadline for filing 
the document, which is Tuesday December 18, 2007.  The Board 
thus accepts jurisdiction over this case.

The Veteran's appeal also initially included a claim for 
service connection for sciatica.  In a November 2008 rating 
decision, however, the RO granted service connection for 
peripheral nerve involvement of the right and left sciatic 
nerves, with separate 10 percent evaluations assigned as of 
April 8, 2008.  The Veteran has not since appealed either the 
disability evaluations or the effective dates assigned for 
those evaluations, and this matter is accordingly not before 
the Board on appeal at the present time.

Also, the Veteran requested and was scheduled for a VA Travel 
Board hearing in February 2009.  She failed to report for 
that hearing, however, without explanation.  Her hearing 
request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) 
(2008).


FINDINGS OF FACT

1.  The Veteran's service-connected bilateral pes planus with 
plantar fasciitis was no more than moderately disabling from 
February 1, 2006 until April 8, 2008, and has been shown to 
be no more than severely disabling as of April 8, 2008.

2.  The Veteran's service-connected lumbar strain with 
intervertebral disc syndrome is not productive of forward 
flexion of the thoracolumbar spine to only 60 degrees or 
less, a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees, muscle spasm, guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour, ankylosis, or incapacitating episodes.

3.  The Veteran's service-connected prolactin-secreting 
pituitary tumor with elevated prolacting levels has resulted 
in the use of medication but has not been manifested by any 
residuals of endocrine dysfunction.

4.  There is competent medical evidence of record 
establishing that the Veteran's sleep apnea was first 
manifest in service.

5.  The Veteran's in-service breast reduction has not 
resulted in any current disability, for VA purposes.

6.  While the Veteran sustained a right thumb sprain in 
service, there is no competent medical evidence of a current 
right thumb disability.


CONCLUSIONS OF LAW

1.  The criteria for increased evaluations for bilateral pes 
planus with plantar fasciitis, initially evaluated as 10 
percent disabling from February 1, 2006 until April 8, 2008 
and as 30 percent disabling from that date, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for lumbar strain with intervertebral disc syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5237 and 5243 (2008).

3.  The criteria for an initial compensable evaluation for a 
prolactin-secreting pituitary tumor with elevated prolacting 
levels, claimed as hormone irregularity, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.31, 4.119, Diagnostic Codes 
7915, 7916 (2008).

4.  Sleep apnea, claimed as a sleep disorder, was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2008).

5.  Residuals of a breast reduction were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).

6.  Residuals of a right thumb sprain were not incurred in or 
aggravated by service, nor may they be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for higher initial evaluations

A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In cases in 
which a claim for a higher initial evaluation stems from an 
initial grant of service connection for the disability at 
issue, as here, multiple ("staged") ratings may be assigned 
for different periods of time during the pendency of the 
appeal.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

B.  Pes planus with plantar fasciitis

In this appeal, the Veteran has been assigned a "staged" 
rating for pes planus with plantar fasciitis.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent 
evaluation has been assigned for the period from February 1, 
2006 until April 8, 2008, with a 30 percent evaluation 
assigned as of the later date.

Under Diagnostic Code 5276, for moderate flatfoot, with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet, a 10 percent evaluation is warranted.  In 
cases of severe bilateral flatfoot, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and characteristic callosities, a 30 percent evaluation 
is assigned.  A maximum 50 percent evaluation is warranted 
for pronounced bilateral flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

The initial 10 percent evaluation was based upon findings 
from an April 2006 VA general medical examination.  During 
this examination, the Veteran reported tenderness at the 
bottom of both feet and swelling, after long periods of 
standing or walking.  The examiner noted moderate tenderness 
in the plantar surface of both feet and with palpation to the 
right toe.  Range of motion of the ankle and toes was normal, 
with pain of the right great toe with passive resistance and 
standing.  The Veteran could not walk on her heels 
bilaterally, secondary to painful heels.  Hindfoot with 
increased wear on the outside of bilateral heels was noted.  
There were no callosities or skin or vascular changes.  
Significantly, no pain was noted on manipulation.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 
4.45 (addressing such findings as painful motion, functional 
loss due to pain, weakness, excess fatigability, and 
additional disability with flare-ups).  

Overall, the Board finds that from February 1, 2006 until 
April 8, 2008, the Veteran's disability was no more than 
moderately disabling, with no suggestion of marked deformity, 
pain on manipulation and use, objective indication of 
swelling, or callosities.  As such, the initial 10 percent 
evaluation for that period was fully warranted, with no basis 
for a higher initial evaluation.

The current 30 percent evaluation was based upon findings 
from an April 8, 2008 VA examination, during which the 
Veteran described pain that was "squeezing, burning, aching, 
sharp, sticking and cramping."  The examination revealed 
tenderness but no painful motion, edema, disturbed 
circulation, weakness, or atrophy.  With both feet, there was 
a moderate degree of valgus and forefoot/midfoot 
malalignment, which could not be corrected by manipulation.  
Also with both feet, there was deformity of marked pronation, 
and palpation of the bilateral plantar surfaces revealed 
moderate tenderness.  There was no evidence on examination of 
pes cavus, hammer toes, Morton's metatarsalgia, hallux 
valgus, hallux rigidus, or limitation with standing or 
walking.  Also, the Veteran did not require any type of 
support with her shoes.  X-ray findings included hallux 
valgus, with the right foot x-ray findings noted to be 
abnormal.  In rendering a diagnosis of bilateral pes planus 
with plantar fasciitis, the examiner also noted stiffness and 
swelling in the feet.  The RO, in a November 2008 rating 
decision, cited to marked deformity (pronation) and swelling 
on use in granting an increased evaluation of 30 percent as 
of the date of the second VA examination.

While the April 8, 2008 VA examination revealed findings 
consistent with an increased evaluation of 30 percent, there 
is no basis for an even higher evaluation.  While the Board 
is aware of the marked deformity of pronation, this 
examination revealed no extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, or severe 
spasm of the tendo achillis on manipulation.  Moreover, the 
examiner noted that no special support with shoes was 
required.  In summary, the degree of current disability is 
far more appropriately described as severe, rather than 
pronounced, in degree.

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent from February 1, 2006 until April 8, 
2008, or an evaluation in excess of 30 percent as of that 
date, for bilateral pes planus with plantar fasciitis.  The 
Veteran's claim must accordingly be denied.  38 C.F.R. 
§§ 4.3, 4.7.

C.  Low back disorder

The RO has evaluated the Veteran's low back disorder under 
38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral 
strain.  Under a general formula for evaluating spine 
disorders (38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242), a 
10 percent evaluation is in order for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Also, the "combined range of motion" refers to the sum of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  38 C.F.R. § 4.71a (Plate V) 
indicates that normal range of motion of the thoracolumbar 
spine encompasses flexion to 90 degrees and extension, 
bilateral lateral flexion, and bilateral rotation to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

In this case, the Veteran's low back disorder was addressed 
upon VA examinations in April 2006 and April 2008.  The April 
2006 examination revealed flexion to 70 degrees "when pain 
becomes severe," with passive flexion to 80 degrees and 
fatiguing to 70 degrees, with pain at the end of motion.  The 
five remaining spine motions were all to 30 degrees, again 
with pain at the end of all motions.  X-rays were within 
normal limits.  While the Veteran was noted to have mild 
guarded movements and tenderness to light palpation through 
the lower back, there was no evidence of muscle spasm or 
fixed deformity.  The April 2008 examination revealed 
tenderness and positive straight leg raising bilaterally, but 
no evidence of radiating pain on movement, muscle spasm, or 
ankylosis.  Range of motion findings included flexion to 80 
degrees, extension to 20 degrees, and bilateral lateral 
flexion and rotation to 30 degrees each, all with pain 
occurring at the end of motion.  No limitations in terms of 
repetitive use, fatigue, weakness, lack of endurance, or 
incoordination were found.  Rather, these findings were noted 
to "additionally limit the joint function by 0 degrees."  
There were "signs" of intervertebral disc syndrome, but no 
resultant bowel or bladder disfunction.

Overall, the Board finds no basis for an increased evaluation 
under the general formula for evaluating spine disorders.  
There is evidence of mild guarding, but no suggestion of 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Flexion has not been shown to be 
limited to less than 70 degrees, with no indication of 
additional loss of motion due to such factors as pain, 
fatigue, weakness, or lack of endurance.  See DeLuca v. 
Brown, supra.  Other motions have been full or only minimally 
limited, with pain only at the extremes of motion and a 
combined range of motion well over 120 degrees.  Finally, 
there is no evidence of either muscle spasm or ankylosis.

As indicated in a November 2008 rating decision, the 
Veteran's lumbar disability has been recharacterized to 
include intervertebral disc syndrome.  This disability is 
addressed under 38 C.F.R. § 4.71a, Diagnostic Code 5243, with 
ratings based on the frequency and duration of 
"incapacitating episodes," defined as periods of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bedrest prescribed by a physician and treatment by a 
physician.  In this case, however, there is no suggestion 
whatsoever from the record that the Veteran's disability has 
required any bedrest, thus precluding consideration of an 
increased evaluation under Diagnostic Code 5243.   

Also, under Diagnostic Code 5243, associated objective 
neurological abnormalities (e.g., bladder and bowel 
impairment) are to be evaluated separately.  As noted above, 
service connection is separately in effect for bilateral 
peripheral nerve involvement of the sciatic nerve, with the 
assigned ratings not presently before the Board on appeal.  
There is no suggestion from the record of other associated 
objective neurological abnormalities, such as disabilities of 
the bladder or bowel, for which separate evaluations might be 
warranted.

Overall, the evidence does not support an initial evaluation 
in excess of 10 percent for lumbar strain with intervertebral 
disc syndrome.  The Veteran's claim for that benefit must 
accordingly be denied.  38 C.F.R. §§ 4.3, 4.7.


D.  Hormone disorder

The RO has assigned a zero percent evaluation for the 
Veteran's prolactin-secreting pituitary tumor with elevated 
prolacting levels under 38 C.F.R. § 4.119, Diagnostic Code 
7916.  Under this section, hyperpituitarism (prolactin 
secreting pituitary dysfunction) is to be evaluated as a 
malignant or benign neoplasm, as appropriate.  Given the 
absence of any evidence of a malignant neoplasm in this case, 
the Board has considered Diagnostic Code 7915, under which 
benign neoplasms of any specified part of the endocrine 
system are to be rated as "residuals of endocrine 
dysfunction."

In this case, the Veteran's April 2006 and April 2008 VA 
examinations addressed this disability, albeit with minimal 
objective findings.  The April 2006 VA examination report 
indicates that the Veteran developed hirsutism on the chin 
area and was told that this was due to past hormonal 
treatment.  She was found to have a small pituitary tumor 
which caused elevated prolactin levels and was treated with 
spirolactolone.  Her weight was noted to be 197 pounds.  In 
April 2008, the Veteran described her disorder as "currently 
in remission."  She reported a gain of 60 pounds in the last 
two years, with no polyuria, polydypsia, Addison's disease, 
headaches, or vision changes.  Her current treatment was with 
Dostinex, with 1/2 tablet two times per week.  Her weight was 
noted to be 203 pounds.  In rendering a diagnosis, the 
examiner noted a subjective history of a prolactin-secreting 
pituitary tumor with elevated prolacting levels, and with 
current treatment including Dostinex and "weight gain."

Here, while the Board acknowledges the Veteran's use of 
medication for her disability, there is no provision in 
38 C.F.R. § 4.119 allowing for a compensable evaluation for 
the Veteran's specific disability solely on the basis of 
continuous medication.  There are no other current 
"residuals of endocrine dysfunction," aside from the 
Veteran's reported weight gain of 60 pounds.  The weight 
increase shown upon examination, however, was minor, with 
only a 6 pound difference between April 2006 and April 2008.

In the absence of objective findings of "residuals of 
endocrine dysfunction," the Board concludes that there is no 
basis for an initial compensable evaluation for the Veteran's 
prolactin-secreting pituitary tumor with elevated prolacting 
levels.  Accordingly, the Veteran's claim for that benefit 
must be denied.

E.  Staged and extra-schedular ratings

Other than with the Veteran's pes planus with plantar 
fasciitis, the Board finds that there is no basis for a 
"staged" rating for the service-connected disorders 
pursuant to Fenderson.  Rather, the symptomatology shown upon 
examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
disability ratings for the low back and hormone disorders.

Finally, the Veteran has submitted no evidence showing that 
these disorders have markedly interfered with her employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent, or indeed any, periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

II.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  


For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

B.  Sleep apnea

The Veteran's service treatment records do not confirm 
current sleep apnea.  In April 2006, less than three months 
following separation from service, the Veteran reported 
during a VA general medical examination that she had been 
diagnosed with sleep apnea in December 2005 and had been 
using a continuous positive airway pressure (CPAP) machine.  
The examination report indicates good airflow of the nose and 
a chest clear to auscultation and percussion, with no 
indication of further respiratory testing for sleep apnea 
symptoms.  The examiner, however, cited to a sleep apnea 
study from October 22, 2005 that revealed moderate 
obstructive sleep apnea, with significant worsening during 
rapid eye movement (REM) sleep and in supine posture.  A 
diagnosis of sleep apnea, on CPAP, was rendered.  

The Board has reviewed the Veteran's claims file and has not 
located a copy of the October 2005 sleep apnea study cited by 
the examiner.  However, it is clear from the examination 
report that a copy of this study was available to the 
examiner, given the specific findings (i.e., worsening during 
REM sleep) described by the examiner.  Moreover, the date of 
the study places the initial finding of obstructive sleep 
apnea during service, approximately three months prior to 
separation.

Given the findings from the April 2006 VA examination report, 
particularly the cited October 2005 study showing moderate 
obstructive sleep apnea during service, the Board is 
satisfied that the evidence establishes in-service incurrence 
of this disorder.  Consequently, service connection is 
warranted for sleep apnea, and this claim is granted in full.

C.  Residuals of breast reduction

The Board has reviewed the Veteran's service treatment 
records and notes that an order request from June 2004 
indicates that the Veteran had "large, pendulous breasts 
which are likely contributing to her chronic back pain."  
Evaluation and treatment for breast reduction surgery were 
recommended.

In September 2004, the Veteran underwent a bilateral 
reduction mammoplasty.  The surgical procedure included 
marking the nipples with a cookie cutter, followed by 
bilateral deepithelialization of the pedicles and hemostasis 
provided by electrocautery.  Excess tissue was carefully 
excised bilaterally using a sharp dissection, with hemostasis 
provided by electrocautery.  After closing and suturing of 
the wounds, the Veteran was noted to be responsive and in 
good condition, having been stable throughout the entire 
procedure.

After service, the Veteran's claimed residuals of breast 
reduction surgery were addressed in the report of her April 
2006 VA general medical examination.  The examiner noted that 
the Veteran began experiencing back pain in 1996 and was 
placed in a sports bra, which was only helpful if she wore 
two of them.  She underwent breast reduction, which included 
a "problem" with her left nipple, for which she needed 
corrective surgery.  The portion of the examination 
addressing the Veteran's breasts was noted to be essentially 
normal, with a non-tender breast and a "dark brown circular 
scar" noted on the left upper quadrant, measuring one 
centimeter.  The only diagnosis was of a bilateral breast 
reduction.

In reviewing the above evidence, the Board notes that there 
is no evidence of a current gynecological disorder of the 
breasts (e.g., as covered in 38 C.F.R. § 4.116, Diagnostic 
Codes 7626-7628).  The Board is further aware that the April 
2006 VA examination revealed a residual scar.  Under 
38 C.F.R. § 3.306(b)(1), however, the usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars and absent or 
poorly functioning parts or organs, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  Here, there is no indication of 
underlying gynecological disability or injury that was in any 
way permanently worsened by service.  Rather, the April 2006 
VA examination of the breasts was entirely within normal 
limits.  38 C.F.R. § 3.306(b)(1) thus precludes service 
connection for a residual scar.

While the Board has considered the Veteran's contentions as 
to residual disability, as indicated in the June 2007 Notice 
of Disagreement, she has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, her lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1998); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of 
breast reduction, and this claim must be denied.  In reaching 
this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

D.  Right thumb disorder

The Veteran was seen during service in February 2005 with 
complaints of right thumb pain.  Swelling was noted at the 
interphalangeal joint and an assessment of finger sprain of 
the right thumb interphalangeal joint was made.  X-rays were 
noted to show a questionable ossicle at the medial aspect of 
the interphalangeal joint.


After service, the Veteran reported at a VA general medical 
examination in April 2006 that she had occasional flare-ups 
of pain with the right thumb, usually during cold weather, 
for which she would take Tylenol.  Examination of the hands 
revealed no abnormalities, with specific findings of no fixed 
deformity, swelling, or tenderness.  X-rays of the right hand 
revealed an old healed fracture at the volar plate of the 
distal phalanx.  The examiner diagnosed a healed right thumb 
fracture "with no residual."

In the absence of any evidence of residual right thumb 
disability, there is no basis for a grant of service 
connection even in view of the Veteran's in-service 
treatment.  While the Board is cognizant of the Veteran's 
complaints of occasional right thumb pain, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Moreover, the Veteran not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
a diagnosis or a competent opinion as to medical causation.  
Her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of a 
right thumb sprain, and this claim must be denied.  Again, 38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159 has been revised in part recently.  These revisions 
are effective as of May 30, 2008.  73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  The final rule, among other changes, 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in his or her possession that pertains to the claim. 

Notice should be given to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In this case, the Veteran was notified of the information and 
evidence needed to substantiate and complete her service 
connection claims in a March 2006 letter.  In another March 
2006 letter, she was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As this case concerns three initial evaluation claims and 
comes before the Board on appeal from the decision that 
granted service connection, there can be no prejudice to the 
Veteran in failing to give adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).  In any event, the RO provided notification pursuant 
to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), in 
letters furnished in April and November of 2008.  
Corresponding Supplemental Statements of the Case were issued 
in November and December of 2008.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment and post-service 
treatment records have been obtained, and she has been given 
two VA examinations addressing the claims on appeal.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased initial evaluation for bilateral 
pes planus with plantar fasciitis, evaluated as 10 percent 
disabling from February 1, 2006 until April 8, 2008 and as 30 
percent disabling from that date, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain with intervertebral disc syndrome is 
denied.

Entitlement to an initial compensable evaluation for a 
prolactin-secreting pituitary tumor with elevated prolacting 
levels, claimed as hormone irregularity, is denied.

Entitlement to service connection for sleep apnea, claimed as 
a sleep disorder, is granted.

Entitlement to service connection for residuals of breast 
reduction is denied.

Entitlement to service connection for residuals of a right 
thumb sprain is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


